Citation Nr: 1757634	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  11-17 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension (HTN), to include as secondary to herbicide and/or chemical exposure.  

2.  Entitlement to service connection for fungal infection of the back, to include as secondary to herbicide and/or chemical exposure.  

3.  Entitlement to service connection for acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), to include as secondary to herbicide and/or chemical exposure.  

4.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to herbicide and/or chemical exposure.  

5.  Entitlement to service connection for soft tissue sarcoma (claimed as a right wrist ganglion cyst), to include as secondary to herbicide and/or chemical exposure.  

6.  Entitlement to service connection for a respiratory disorder, to include as secondary to herbicide and/or chemical exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to August 1969.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  A Travel Board hearing was held in August 2012 before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing is of record.  

In December 2013 and July 2016, the claims were remanded for additional evidentiary development.  They have now been returned to the Board for further appellate consideration.  

Evidence was added to the record since the November 2016 supplemental statement of the case (SSOC) without a waiver.  Normally, absent a waiver from the veteran, a remand is necessary when evidence is received by the Board that has not been considered by the RO.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, however, the medical evidence dated through May 2017 essentially pertains to treatment for conditions other than those addressed in the decision below (primarily recently diagnosed "likely" esophageal metastases).  Thus, a remand is not necessary as to the current claims on appeal.  See 38 C.F.R. §§ 19.31, 19.37, 20.800, 20.1304(c) (2017).  

During the pendency of the appeal, the RO issued a rating decision in November 2016 which granted service connection for diabetes mellitus and diabetic peripheral neuropathy of the right and left lower extremities.  Each disorder was assigned a 20 percent disability rating, effective September 30, 2008.  The Veteran has not expressed disagreement with any aspect of this determination.  Since this represents a full grant of the benefit on appeal concerning these issues, they are no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Legacy Content Manager paperless claims file associated with the Veteran's claims.  

The issue of entitlement to service connection for a respiratory disorder is addressed in the REMAND portion of the decision below and REMANDED to the AOJ.  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has HTN, fungal infection of the back, an acquired psychiatric disorder, to include PTSD, ED, or a soft tissue sarcoma (claimed as a right wrist ganglion cyst), that is etiologically related to a disease, injury, or event which occurred in service, including exposure to herbicides and/or chemical exposure.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for HTN, to include as due to herbicide and/or chemical exposure, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).  

2.  The criteria for service connection for fungal infection of the back, to include as due to herbicide and/or chemical exposure, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).  

3.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, as due to herbicide and/or chemical exposure, have not been met.  
38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).  

4.  The criteria for service connection for ED, to include as due to herbicide and/or chemical exposure, have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).  

5.  The criteria for service connection for soft tissue sarcoma (claimed as a right wrist ganglion cyst), to include as due to herbicide and/or chemical exposure, have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).  



REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's duty to notify was satisfied by October 2008, May 2009, and October 2009 letters.  See 38 U.S.C. §§ 5102, 5103, 5013A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As for the duty to assist, VA obtained all available service treatment records (STRs), service personnel records, and all pertinent treatment records.  This case was remanded by the Board for further development in December 2013, to include updating the medical evidence on file and obtaining pertinent VA examinations and medical opinions as to the claims on appeal.  In an additional July 2016 remand, the Board noted that the examination reports obtained pursuant to the 2013 remand were inadequate to address the claims on appeal as they did not discuss the credible reports that the Veteran was exposed to chemicals, other than Agent Orange, during service.  As there was no discussion of this exposure and its possible relationship to the claims on appeal, addendum reports were requested.  Current review shows that the addendum reports were obtained, and while there is no specific discussion as to the credible reports of post service exposure to chlorine, the Board finds that the addendum reports are adequate to address the claims at hand.  This is true because the examiners specifically addressed whether the claimed disorders were of service origin, to include conceded inservice exposure to herbicides in Vietnam and/or chemicals in his job working on airplanes.  While the examiners did not specifically discuss the Veteran's post service exposure to chlorine as a causing agent for his claimed disorders, the Board finds the addendum reports adequate to address the claims at hand in that even if the examiners had found that the Veteran's claimed conditions were the result of post service chlorine exposure, such would not have been beneficial to his claims as there would still be no nexus shown between diagnoses and service.  In light of the 2016 remand, additional reports were obtained.  As reviewed, these reports provide a factual and medical basis for the answers provided.  As such, the Board finds that the July 2016 remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  

To establish compensation for a present disability, there must be: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii) (2017).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) (2017) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2017) are also satisfied.  38 C.F.R. § 3.309(e) (2017).  

As an initial matter, VA has conceded the Veteran's exposure to herbicides and chemicals (to include MEK) during his time in the Republic of Vietnam.  However, the claimed disorders (HTN, fungal infection, an acquired psychiatric disorder, to include PTSD, ED, or a right wrist ganglion cyst) are not among the diseases subject to presumptive service connection on the basis of herbicide exposure.  See 38 U.S.C. § 1116 (2012); 38 C.F.R. § 3.309(e) (2017).  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); see also Notice, 74 Fed. Reg. 21258-21260 (May 7, 2009); see also Notice, 75 Fed. Reg. 32540 (June 8, 2010).  Therefore, presumptive service connection is not warranted for these conditions.  Nevertheless, a veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 
38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Factual Background and Analysis

The Veteran claims that he has current disorders (HTN, fungal infection of the back, an acquired psychiatric disorder, to include PTSD, ED, and a soft tissue sarcoma (claimed as right wrist ganglion cyst)) that are of service origin.  Specifically, he claims that these disorders resulted from his exposure to herbicides and/or chemicals.  The Board has conceded that the Veteran was exposed to herbicides and chemicals when he service in Vietnam and through his work on airplanes.  

The STRs are negative for report of, treatment for, or diagnoses of HTN, a fungal infection of the back, an acquired psychiatric disorder, ED, or a soft tissue sarcoma, to include any cysts of the wrist.  

Post-service private and VA treatment records are of record and available for review.  These records show that the Veteran had a right wrist cyst removed in March 1984.  Similarly, he had a back cyst removed in October 1991.  Both cysts were described as benign, to include upon numerous VA records.  Post service records reflect diagnoses many years after service of HTN and ED.  There are notations on more than one occasion that the HTN was first diagnosed in the 1970s.  His alcohol use disorder was noted as early as 2008.  

As requested by the Board in December 2013, examinations were requested to address the etiologies of the Veteran's claimed conditions.  The VA examinations were conducted in September 2014.  As the examiners did not address the Veteran's inservice exposure to chemicals in the resulting reports, these reports were found to be inadequate to address the claims on appeal.  Additional examination reports were requested in a July 2016 remand by the Board.  These addendum reports, dated in August 2016, are of record and have been reviewed.  

As to the claim for service connection for HTN, it was noted that this disorder was not diagnosed until years after service (in the 1970s).  It is a systemic benign condition with a clear etiology and pathology which was not related to Agent Orange exposure or to chemical solvents that the Veteran was exposed to when working on airplanes during service.  The examiner also provided information obtained from medical literature to corroborate her opinion, specifically noting that this very common disorder usually occurred with age.  

The examiner noted that the fungal infection of the back was also noted post service and was resolved.  The medical literature showed that this condition also had a clear etiology and pathology and was not related to Agent Orange exposure or to chemical solvents that the Veteran was exposed to when working on airplanes during service.  Specifically, the literature showed that the back infection in this case was common worldwide and resulted from dermatophytes and not to herbicide or chemical exposure.  

The examiner who conducted the VA mental health examination in August 2016 noted that the Veteran had never been diagnosed with PTSD.  His only mental health disorder was alcohol use disorder.  Regarding this condition, it was noted that he started drinking alcohol when he was 12 years old and that he continued to drink before service, during service, and post service.  At some point post service, he was drinking too much, and he cut down per doctor's orders.  Currently, he drank on occasion (although it was noted that there were reports of continued usage).   The examiner also noted that there continued to be no evidence of symptoms consistent with a diagnosis of PTSD.  The Veteran's alcohol use disorder was opined to be less likely than not related to service, to include his exposure to herbicides and/or chemicals.  For rationale, it was noted that there was no documentation or indication in the record of a nexus between his alcohol use and any inservice event, to include the stressor of seeing another seaman killed on the flight deck.  Further, the Veteran had consumed alcohol prior to, during, and post military service.  There was no documentation that his usage increased afterwards due to any event of service.  

As for ED, it was noted by the VA examiner that the Veteran had been diagnosed with this disorder many years after service but prior to his diagnosis of service-connected diabetes.  Thus, it was opined to be related to his age as 50 percent of men in their 50s began showing signs of physiologic changes of male ED.  It was not related to his herbicide or chemical exposure.  

The VA examiner noted that although the Veteran claimed that his right wrist ganglion cyst was a soft tissue sarcoma, this was not correct.  She noted that there was actually no diagnosis of soft tissue sarcoma.  Instead the ganglion cyst of the right wrist was benign and a soft tissue swelling.  Medical literature did not provide a nexus between this diagnosis many years after service and his inservice exposure to herbicides or chemicals.  

Based on the above evidence, the Board concludes that service connection is not warranted for HTN, fungal infection of the back, an acquired psychiatric disorder, to include PTSD, ED, or a right wrist ganglion cyst.  Clearly, the most probative medical evidence of record assessing the relationship between the Veteran's military service and his post service claimed disorders are the August 2016 addendum reports.  These reports, to include citation to pertinent medical literature and consideration of the medical history as related by the Veteran, provided opinions that were against the Veteran's claims.  The Board finds the VA medical opinions to be highly probative and compelling evidence against the Veteran's current claims that his HTN, fungal infection of the back, acquired psychiatric disorder, to include PTSD, ED, or right wrist ganglion cyst had their onset during service or are related to his Vietnam service, to include any hazardous exposures therein.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008).  There is no competent medical evidence of record that rebuts the medical opinions against the claims or otherwise diminishes their probative weight. 

The Board has also considered the Veteran's statements offered in support of his claims and finds him to be sincere in his belief that service connection is warranted for the conditions claimed.  However, as a lay person, he is not competent to diagnose the disorders on appeal or to provide an opinion linking such to service.  In any event, the medical opinions against the claims are clearly more probative than the Veteran's lay opinion supporting the claims.  

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert, 1 Vet. App. 49.  Accordingly, service connection for HTN, fungal infection of the back, an acquired psychiatric disorder, to include PTSD, ED, and a right wrist ganglion cyst is not warranted.  



ORDER

Entitlement to service connection for HTN, to include as secondary to herbicide and/or chemical exposure, is denied.  

Entitlement to service connection for fungal infection of the back, to include as secondary to herbicide and/or chemical exposure, is denied.  

Entitlement to service connection for acquired psychiatric disorder, to include PTSD, to include as secondary to herbicide and/or chemical exposure, is denied.  

Entitlement to service connection for ED, to include as secondary to herbicide and/or chemical exposure, is denied.  

Entitlement to service connection for soft tissue sarcoma (claimed as right wrist ganglion cyst), to include as secondary to herbicide and/or chemical exposure, is denied.  


REMAND

Unfortunately, the claim of entitlement to service connection for a respiratory disorder, to include as secondary to herbicide and/or chemical exposure, requires further development before being decided.  Although the Board sincerely regrets the delay that inevitably will result as a consequence of this remand, the additional development of this claim is necessary to ensure there is a complete record upon which to adjudicate the claim and to afford the Veteran every possible consideration.  

In the Board's July 2016 remand, the AOJ was directed to accomplish additional development, to include VA examination, to be followed by a readjudication.  The record reflects this development step was taken as there is an August 2016 medical opinion regarding the etiology of the Veteran's respiratory disorder.  

A November 2016 SSOC was issued to the Veteran as to the claims on appeal (other than the claim of service connection for a respiratory disorder (manifested by breathing problems)), which was omitted.  The Board finds that there is no written indication that the claim has been withdrawn.  Accordingly, that claim must be remanded so that an SSOC can be issued.  See 38 C.F.R. §§ 19.31(c) (2017); see also Shipley v. Shinseki, 21 Vet. App. 458, 461 (2011); Juarez v. Peake, 21 Vet. App. 537, 543 (2008).  

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the issue of entitlement to service connection for a respiratory disorder, to include as secondary to herbicide and/or chemical exposure, and provide an SSOC to the Veteran and his representative.  Allow an appropriate time for response before returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


